      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 1 of 10 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK



 JOSHUA AHAMED,                                          Case No.: 19-CV-6388
                          Plaintiff,

 v.                                                      COMPLAINT

 563 MANHATTAN INC. D/B/A COTTER BARBER,                 JURY TRIAL DEMANDED
 321 GRAHAM INC. D/B/A COTTER BARBER, and
 BRIAN BURNAM,

                          Defendants.




       Plaintiff Joshua Ahamed brings this action alleging, by and through the

undersigned attorneys, upon personal knowledge as to some and information and belief

as to the rest, as follows:

                                 NATURE OF THE ACTION

1.     Plaintiff Joshua Ahamed (“Ahamed” or “Plaintiff”) charges that Brian Burnam

(“Burnam”), manager and owner of 563 Manhattan Inc. and 321 Graham, Inc. d/b/a

Cotter Barber (collectively “Cotter Barber”) groped Ahamed’s buttocks intentionally,

repeatedly, and without their consent; touched Ahamed’s genitals with a foreign

object; and recorded the acts on Burnam’s personal closed-circuit security camera

system, all while Ahamed was working at Cotter Barber locations, in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 § U.S.C. 2000e et seq.




                                            1
       Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 2 of 10 PageID #: 2



2.      Plaintiff Ahamed also charges that Burnam groped Ahamed’s buttocks

intentionally, repeatedly, and without their consent; touched Ahamed’s genitals with a

foreign object; and recorded the acts on Burnam’s personal closed-circuit security

camera system, all while Ahamed was working at Cotter Barber locations, in violation

of the New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.

3.      Plaintiff Ahamed also charges Burnam with battery under New York common

law.

4.      Plaintiff seeks damages from Defendants for these violations, including front

pay, back pay, emotional distress damages, and punitive damages, as well reasonable

attorneys’ fees, costs, and expenses, as provided by the foregoing civil rights laws.

                                        PARTIES

5.      Plaintiff Joshua Ahamed is a natural person, over eighteen years of age, and

citizen of New York.

6.      Defendant 563 Manhattan Inc. d/b/a Cotter Barber is a New York domestic

corporation.

7.      Defendant 321 Graham Inc. d/b/a Cotter Barber is a New York domestic

corporation.

8.      Defendant Brian Burnam is a natural person, over eighteen years of age, and

citizen of New York, with residence at 563 Manhattan Avenue, Brooklyn, New York.

                              JURISDICTION AND VENUE



                                            2
      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 3 of 10 PageID #: 3



9.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this a

case or controversy arising under federal law.

10.    This Court has supplemental jurisdiction over the state law claims under 28

U.S.C. § 1367 because they are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

11.    Venue is properly laid in the Eastern District of New York because all parties are

domiciled within this District and a substantial part of the events giving rise to this

action occurred in this District.

12.    Plaintiff Ahamed filed charges of discrimination against Defendants based upon

the underlying charges in this lawsuit with the U.S. Equal Employment Opportunity

Commission, and in response, the EEOC notified Plaintiff Ahamed that it had closed

the charges filed with it and would be issuing Notices of Right to Sue on or after

October 31, 2019.

13.    This original Complaint was timely filed with this Court within 90 days of

October 31, 2019.

                                          FACTS

14.    Plaintiff Joshua Ahamed is bisexual.

15.    On or about June 2019, Plaintiff Joshua Ahamed (“Ahamed”) began employment

with Defendants, as a barista, working at both the Cotter Barber located at 563



                                              3
       Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 4 of 10 PageID #: 4



Manhattan Avenue, Brooklyn, NY and another location at 321 Graham Avenue, Brooklyn,

NY.

16.     Cotter Barber is a barber shop/coffee shop that caters predominately to young

men.

17.     Defendant Brian Burnam (“Burnam”) formed Defendant 563 Manhattan Inc. and

Defendant 321 Graham Inc. in order to operate Cotter Barber locations in Brooklyn, NY.

18.     Burnam interviewed Ahamed to work at the Cotter Barber locations.

19.     Burnam hired Ahamed to work at the Cotter Barber locations.

20.     Burnam set Ahamed’s rate of pay for work performed at the Cotter Barber

locations.

21.     Burnam set Ahamed’s work schedule at the Cotter Barber locations.

22.     Burnam had the ability to fire Ahamed from the Cotter Barber locations.

23.     Burnam monitored Ahamed using security cameras located inside the Cotter

Barber locations.

24.     Burnam visited Ahamed during Ahamed’s shifts at the Cotter Barber locations.

25.     On at least four occasions, between May 18 and July 2, 2019, Bernam engaged in

non-consensual sexual touching of Ahamed’s buttocks during Ahamed’s work shift at

the Cotter Barber locations.

26.     The foregoing non-consensual sexual touching was captured on the foregoing

security cameras that are within the dominion and control of Bernam.



                                           4
      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 5 of 10 PageID #: 5



27.    Bernam had the ability to re-watch his non-consensual sexual touching of

Ahamed via the foregoing security camera system.

28.    On Saturday, June 29, 2019, the weekend of the 2019 New York City Pride Parade,

Burnam had the following text message exchange with Ahamed (whose nickname is Jude)

and another co-worker, while Ahamed was working at Cotter Barber:




29.    On Tuesday, July 2, 2019, Bernam engaged in further non-consensual sexual

touching of Ahamed while Ahamed was working at Cotter Barber by tapping Ahamed’s

genitals with a large glass bottle in front of another co-worker.

30.    On July 3, 2019, Ahamed caused notice to be sent to Bernam, via his e-mail,

brian@cotter.nyc, to preserve and not destroy all evidence relating to the foregoing,

including but not limited to the foregoing security camera footage.



                                            5
      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 6 of 10 PageID #: 6



31.    Bernam had the ability to preserve all evidence relating to the foregoing, including

but not limited to the foregoing security camera footage.

32.    Ahamed suffered, and continues to suffer mental anguish, embarrassment and

humiliation as a result of Defendants’ willful and discriminatory conduct.

                             FIRST CAUSE OF ACTION
          Unlawful Discrimination – Title VII of the Civil Rights Act of 1964
                              Against all Defendants


33.    Plaintiff repeats, realleges, and reincorporates by reference each foregoing

allegation as though fully set forth herein.

34.    Plaintiff is a member of a class protected by Title VII of the Civil Rights Act of

1964, 28 U.S.C. § 2000e et seq. (“Title VII”).

35.    Defendants discriminated against Plaintiff on the basis of their membership in a

class or classes protected by Title VII, by among other things, creating and maintaining

a hostile work environment.

36.    Such hostile work environment was sufficiently severe or pervasive to alter the

terms and conditions of Plaintiff’s employment.

37.    Such hostile work environment constituted a constructive discharge.

38.    Such hostile work environment made Plaintiff’s working conditions so

intolerable that a reasonable person in their position would have felt compelled to

resign.




                                               6
      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 7 of 10 PageID #: 7



39.    Such hostile work environment may be imputed to Defendants, as employers,

because Defendants provided no reasonable avenue of complaint for Plaintiff and/or

failed to take appropriate remedial actions in response to Plaintiff’s complaints.

40.    By their conduct, including by not limited to, failing and refusing to provide a

reasonable avenue of complaint, and/or to take appropriate remedial action in response

to Plaintiff’s complaints of hostile work environment, Defendants ratified and

condoned Defendant Burnam’s misconduct that violated Plaintiff’s protected rights

under Title VII, effectively giving him permission to continue.

41.    Defendants’ conduct was intentional as Defendants acted with malice and/or

with reckless indifference to Plaintiff’s protected rights under Title VII.

42.    As a consequence of its actions, Defendants are liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, and

reasonable attorneys’ fees, costs and expenses in this action.

                           SECOND CAUSE OF ACTION
           Unlawful Discrimination – New York City Human Rights Law
                             Against all Defendants

43.    Plaintiff repeats, realleges, and reincorporates by reference each foregoing

allegation as though fully set forth herein.

44.    Plaintiff is a member of a class protected by the New York City Human Rights

Law, N.Y.C. Admin. Code, 8-101 et seq. (“NYCHRL”).




                                               7
      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 8 of 10 PageID #: 8



45.    Defendants discriminated against Plaintiff on the basis of their membership in

the class or classes protected by NYCHRL, by among other things, creating and

maintaining a hostile work environment.

46.    Such hostile work environment constituted a constructive discharge.

47.    Such hostile work environment made Plaintiff’s working conditions so

intolerable that a reasonable person in their position would have felt compelled to

resign.

48.    Defendant Burnam is individually liable to Plaintiff for his discriminatory acts

that violated the NYCHRL.

49.    Defendant 563 Manhattan Inc. d/b/a Cotter Barber, 321 Graham Inc. d/b/a Cotter

Barber are strictly liable to Plaintiff for Defendant Burnam’s discriminatory acts that

violated the NYCHRL.

50.    Defendants’ conduct was intentional as Defendants acted with malice and/or

with reckless indifference to Plaintiff’s protected rights.

51.    As a consequence of its actions, Defendants are liable to Plaintiff for back pay,

front pay, emotional distress and other compensatory damages, punitive damages, and

reasonable attorneys’ fees, costs and expenses in this action.

                              THIRD CAUSE OF ACTION
                                       Battery
                           Against Defendant Brian Burnam




                                             8
      Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 9 of 10 PageID #: 9



52.    Plaintiff repeats, realleges, and reincorporates by reference each foregoing

allegation as though fully set forth herein.

53.    Defendant Bernam intentionally and repeatedly caused non-consensual and

offensive bodily contact with Plaintiff.

54.    As a result of the foregoing, Plaintiff suffered injury, the extent to which will be

determined at trial.

                                 JURY TRIAL REQUESTED

       Plaintiff requests a trial by jury.

                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests the following relief:

       A.     An order that foregoing conduct by Defendants violates Title VII;

       B.     An order that foregoing conduct by Defendants violates the NYCHRL;

       C.     An order restraining Defendants from creating and maintaining a work
              environment that violates Title VII and the NYCHRL;

       D.     An award of back pay, front pay, emotional distress damages, punitive
              damages, reasonable attorneys’ fees, costs, and expenses;

       E.     Pre-judgment and post-judgment interest;

       F.     Any other relief the Court deems just and necessary.




                                               9
   Case 1:19-cv-06388 Document 1 Filed 11/12/19 Page 10 of 10 PageID #: 10



Dated:     Brooklyn, New York
           November 12, 2019

                                               Respectfully submitted,




                                               By:___________________________
                                               Zachary J. Liszka, Esq.
                                               33 Nassau Avenue, FL 2
                                               Brooklyn, NY 11222
                                               (347)762-5131
                                               z@lglaw.nyc




                                     10
